Citation Nr: 0719740	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-11 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a compensable disability evaluation for 
malaria.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO) denying a compensable rating for service-connected 
malaria and a December 2005 rating decision of the 
Philadelphia, Pennsylvania RO denying an evaluation in excess 
of 30 percent for service-connected PTSD.  Both claims are 
being handled by the Newark RO.

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900 (2006).

The Board notes that the veteran has submitted evidence after 
this case was certified to the Board.  However, this evidence 
was already of record and considered by the RO; hence it is 
not "additional evidence" that needs to be referred to the 
RO for its consideration and a Remand is not required.  See 
38 C.F.R. § 20.1304 (2006).  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by nightmares, 
intrusive thoughts, hypervigilance, easy startle reflex, and 
night sweats; without demonstration of symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  Malaria as an active disease is not shown, and neither 
are residuals of malaria such as liver and spleen damage.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Codes (DC) 
9411 (2006).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.88b, DC 6304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Regarding his claims for increased ratings for service-
connected malaria and PTSD, VA advised the veteran of the 
essential elements of the VCAA in letters dated May 2005 and 
August 2005 respectively; both letters were issued before 
initial consideration of the claims on appeal.  In these 
letters, VA informed the veteran of the types of evidence 
needed in claims for increased ratings.  VA also told him 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notices to the veteran did not 
include these elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran was awarded service connection for 
malaria in September 1946 and PTSD in December 2003; 
therefore, the first three elements are not in dispute.  The 
veteran is appealing the degrees of disability, demonstrating 
that he has actual knowledge of this element.  As there will 
be no further increases as a result of this decision, further 
information about effective dates is not needed.  The Board 
notes that the veteran was given notice as to degrees of 
disability and effective dates during this appeal period in 
an August 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  VA examinations from 
May 2004 and August 2005 report that the veteran had been 
seen by a psychotherapist.  VA outpatient records have been 
obtained and there is of record a June 2004 report from a VA 
psychologist; however, no reports from private mental health 
professionals have been obtained.  The veteran has been asked 
to provide information relevant to his claim for an increased 
rating for PTSD; however, there are no valid authorizations 
for the release of information from any mental health 
professionals associated with this claim.  In the absence of 
the veteran's cooperation in obtaining any relevant private 
medical records, which VA cannot obtain without his 
permission, VA has no further obligations regarding these 
records.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2006); Schafrath, 1 Vet. App. 589.  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. PTSD

The veteran asserts that his PTSD is worse than currently 
evaluated.

The veteran's service-connected PTSD is evaluated under DC 
9411.  The regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9411, the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran warrants an evaluation in excess of 30 percent 
for PTSD.  In determining that no more than a 30 percent 
evaluation is warranted, the Board has considered all of the 
veteran's symptomatology, and not just those listed under the 
50 percent evaluation for PTSD.  See Mauerhan, supra.  The 
severity of the veteran's PTSD does not rise to the level 
contemplated in the 50 percent evaluation.  According to the 
medical evidence of record, the veteran's PTSD is manifested 
by nightmares, intrusive thoughts, hypervigilance, easy 
startle reflex, and night sweats.  While the veteran had some 
definite problems associated with his disability, the medical 
evidence does not show the impaired thought processes and 
behaviors approaching those associated with a 50 percent 
evaluation.

The veteran has been assigned Global Assessment of 
Functioning (GAF) scores by various medical professionals 
ranging from 55 to 70, and the Board has taken these scores 
into account.  Although GAF scores do not fit neatly into the 
rating criteria, they are evidence, which the Court has noted 
the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical manual 
of Mental Disorders 46-47 (4th ed. 1994).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes).  

The veteran's various scores contemplate a wide array of 
symptoms, from mild insomnia to circumstantial speech.  The 
Board will not assume that the examiners meant that the 
veteran exhibited every symptom listed under the various 
scores.  As such, the Board gives more weight to the 
examiner's findings that are specific to the veteran.  The 
Board is not discounting the value of the assigned GAF 
scores; it is simply using the specific and general findings 
to create a medical picture of the veteran.  Weighing the 
evidence is inherent in evaluating a disability such as PTSD, 
and the Board will rely more on medical findings that 
examiners have directly attributed to the veteran rather than 
place more emphasis on the Board's interpretation of why a 
certain examiner assigned a certain GAF score to the veteran.    

The veteran's most recent VA psychiatric examination, from 
August 2005, shows that he has moderate PTSD symptoms.  The 
veteran reported having nightmares, intrusive thoughts, 
hypervigilance, easy startle reflex, and night sweats.  He 
reported having these symptoms most days.  On examination, 
the examiner noted that the veteran's mood was neutral and 
his affect was appropriate.  His speech was normal and he had 
no suicidal or homicidal ideation.  The veteran had no 
perceptual problems, his thought process and thought content 
were normal, he was oriented to person, place and time, and 
his mood was neutral.  The veteran's impulse control, insight 
and judgment were all reported as fair.  The examiner also 
stated that the veteran socializes with the neighbors at his 
retirement village, talks to a friend on the phone, and keeps 
in touch with his family.  In the summary of findings, the 
examiner stated that the veteran has been able to work and he 
appeared to have a limited social network.  The diagnosis was 
PTSD.  VA examinations from May 2004 and October 2003 have 
shown similar findings with less frequency.  For example, a 
May 2004 VA examiner reported that the veteran had mild to 
moderate PTSD symptoms 2 to 3 times a month. 

The findings reported by medical professionals do not support 
a finding that the veteran warrants an evaluation in excess 
of 30 percent for PTSD, and, are in fact evidence against his 
claim.  These reports show that the veteran has appropriate 
affect, normal speech, and a normal thought process.  There 
is no showing of panic attacks or memory impairment 
approaching the level contemplated in the 50 percent 
evaluation.  Disturbances of motivation and mood are not 
shown.  

Simply put, the preponderance of the evidence shows that the 
veteran does not have difficulty in establishing and 
maintaining effective work and social relationships, or 
occupational and social impairment with reduced reliability 
and productivity due to his PTSD symptoms.  His PTSD 
symptomatology more nearly approximates the criteria 
reflected for the 30 percent rating.  As such, the claim for 
increase is not warranted.





B. Malaria

The veteran asserts that he gets fevers and chills, and that 
these are associated with the service-connected malaria that 
he contracted while serving overseas on active duty in the 
United States Army during World War II.

Malaria as an active disease is evaluated as 100 percent 
disabling; thereafter, the disability is rated on the 
residuals, such as liver or spleen damage.  38 C.F.R. 
§ 4.88b, DC 6304. 

After a careful review of all the evidence in the claims 
file, the Board finds that the preponderance of the medical 
evidence is against a finding that the veteran warrants a 
compensable disability evaluation for malaria.  The competent 
medical evidence of record shows that the veteran does not 
currently have malaria.  No residuals of malaria, such as 
liver or spleen damage, have been shown.  

VA examinations from November 1997, May 2004, and March 2005 
all report negative malaria smears.  The March 2005 
VA examiner noted that the veteran's complete blood count was 
within normal limits, and her diagnosis was "Malaria, 
resolved.  No residuals."  The other VA examiners have given 
similar opinions.  There is no competent medical evidence of 
record showing that the veteran currently has malaria as an 
active disease, or any compensable residuals from malaria, to 
include liver or spleen damage.  

The Board notes that the veteran is competent to report 
having chills, or any other common symptom of malaria; 
however, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

The Board does acknowledge the medical literature submitted 
by the veteran to support his claim for an increased rating.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.    

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
compensable evaluation for malaria, and more than a 30 
percent evaluation for PTSD, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against a compensable evaluation 
for malaria and an evaluation in excess of 30 percent for 
PTSD, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for 
malaria, and the 30 percent evaluation for PTSD, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling, is 
denied.  

Entitlement to a compensable disability evaluation for 
malaria is denied.  


REMAND

In March 2007, the Newark RO issued a rating decision 
continuing the denial of service connection for bilateral 
hearing loss because new and material evidence had not been 
received.  The current appeal was certified to the Board in 
April 2007, and that same month, the veteran submitted a 
timely notice of disagreement with the March 2007 rating 
decision.  A statement of the case (SOC) addressing this 
issue has yet to be issued.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the case 
addressing the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for bilateral hearing loss.  
The veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to this claim to the 
Board.  38 C.F.R. § 20.302(b) (2006).  
Then, only if the appeal is timely 
perfected, this issue is to be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


